

116 HR 2165 IH: 9–1–1 Fee Integrity Act
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2165IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Collins of New York (for himself, Ms. Eshoo, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Wireless Communications and Public Safety Act of 1999, to clarify acceptable 9–1–1
			 obligations or expenditures, and for other purposes.
	
 1.Short titleThis Act may be cited as the 9–1–1 Fee Integrity Act. 2.Clarifying acceptable 9–1–1 obligations or expendituresSection 6(f) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(f)) is amended—
 (1)in paragraph (1), by striking as specified in the provision of State or local law adopting the fee or charge and inserting consistent with acceptable obligations or expenditures in the final rules issued pursuant to paragraph (3); and
 (2)after paragraph (2), by inserting the following new paragraph:  (3)Acceptable obligation or expenditure (A)Regulations requiredIn order to prevent diversion of 9–1–1 taxes, fees, or charges, the Commission shall, within 180 days after date of the enactment of this paragraph, issue final rules designating purposes and functions that are acceptable obligations or expenditures by any State or taxing jurisdiction authorized to impose a tax, fee, or charge.
 (B)Purposes and functionsThe purposes and functions described in subparagraph (A) include only those used solely for the support and implementation of a State or taxing jurisdiction 9–1–1 services and operational expenses of public safety answering points within a State or taxing jurisdiction.
 (C)Consultation requiredThe Commission shall consult with public safety organizations and State, local, and Tribal governments as part of any proceeding under this paragraph.
 (D)DefinitionsIn this paragraph: (i)9–1–1 services; E9–1–1 services; Next generation 9–1–1 servicesThe terms 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1 services have the meaning given those terms in section 158(e) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(e)).
 (ii)State or taxing jurisdictionThe term State or taxing jurisdiction means a State, political subdivision thereof, Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)..
			